internal_revenue_service p o box cincinnati oh november release date department of the treasury employer_identification_number contact person - id number date date contact telephone number legend b university c academic focus d association x dollars dollar amount dear uil you asked for advance approval of your scholarship grant procedures under sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request you will provide a scholarship in order for a student to obtain an advanced ph d degree in the field of c the ph d candidate will research c approaches for people with aphaia as well as research_and_development of language based c software on various technology platforms in english and other languages applicants are required to be enrolled in band should be focused on a career in c you will award one scholarship up to x dollars per academic calendar_year previous scholarship awardees can apply in consecutive years letter catalog number 58263t the recipients will be selected on an objective and nondiscriminatory basis based on the criteria reasonably related to the purpose of the grant the criteria consist of looking at prior academic performance recommendations from instructors financial need and personal interviews concerning the candidates' motivation character ability and potential specifically the criteria used to determine eligibility for scholarship are transcript to show proof of enrollment in a ph d program at b curriculum vitae verifying the student's research is in the field of c curriculum vitae verifying the student has earned a certificate of clinical competence from d proof verifying the student's ph d advisor has an academic position in a department in b and a background in c curriculum vitae shows evidence of publications and presentations that include c content curriculum vitae shows evidence that the student is engaged in research being conducted in the c testing teaching lab at b student speaks more than one language your program will be announced publicly through the relevant department at b to directly attract qualified candidates final selection of an awardee is approved by your board_of directors on an objective and nondiscriminatory basis the amount will be given directly to b and will be dispersed in three installments throughout the academic year you will obtain reports to document the student has performed the activities that the scholarship is intended to finance and you will investigate any possible misuse of funds you will maintain records that include information used to evaluate the qualifications of potential grantees identifications of the grantees the amount and purpose of each grant and all grantee reports and other follow up data basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis letter catalog number 58263t - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter enclosures redacted letter notice sincerely director exempt_organizations letter catalog number 58263t
